DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2-4 and 6-7; therefore, only claims 1, 5 and 8 remain for this Office Action.

Allowable Subject Matter
Claims 1, 5 and 8 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a polarized wave shared array antenna comprising: a first planar antenna and a second planar antenna provided adjacent to each other on one surface of an antenna substrate, each of the first and the second planar antennas being configured to generate two polarized waves of a first polarized wave and a second polarized wave orthogonal to each other; a first feeding point for generating the first polarized wave and a second feeding point for generating the second polarized wave, the first and the second feeding points being provided in the first planar antenna; a third feeding point for generating the first polarized wave and a fourth feeding point for generating the second polarized wave, the third and the fourth feeding points being provided in the second planar antenna; and an integrated circuit comprising a first transmission and reception unit, a second transmission and reception unit, a third transmission and reception unit, and a fourth transmission and reception unit provided on the other surface of the antenna substrate, the first, the second, the third, and the fourth transmission and reception units, respectively, being connected to the first to the fourth feeding points via a first wiring to a fourth wiring, respectively, wherein in a plan view, with respect to a first axis that passes through a center of the first and 2 Appln. No.: 17/032,171 the second planar antennas, the first and the second feeding points, respectively, are disposed symmetrical to the third and the fourth feeding points, and the first and the second transmission and reception units, respectively, are disposed symmetrical to the third and the fourth transmission and reception units- when viewed from a center of the first planar antenna, the first feeding point is disposed in the first planar antenna in a first direction, and the second feeding point is disposed in the first planar antenna in a second direction orthogonal to the first direction, when viewed from a center of the second planar antenna, the third feeding point is disposed in the second planar antenna in the first direction, and the fourth feeding point is disposed in the second planar antenna in a direction opposite to the second direction, the first transmission and reception unit, the second transmission and reception unit, the fourth transmission and reception unit, and the third transmission and reception unit are arranged in this order on the straight line orthogonal to the first axis in the direction from the first planar antenna toward the second planar antenna, the first feeding point is closer to the straight line than the second feeding point is, and the first feeding point is closer to the first axis than the second feeding point is, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 5 is also allowed as being dependent on claim 1.  
In regards to claim 8, the prior art does not disclose of a method for manufacturing a polarized wave shared array antenna comprising: providing a first planar antenna and a second planar antenna so as to be adjacent to each other on one surface of an antenna substrate, each of the first and the second planar antennas being configured to generate two polarized waves of a first polarized wave and a second polarized wave orthogonal to each other; providing a first feeding point for generating the first polarized wave and a second feeding point for generating the second polarized wave in the first planar antenna; providing a third feeding point for generating the first polarized wave and a fourth feeding point for generating the second polarized wave in the second planar antenna; providing an integrated circuit comprising a first transmission and reception unit a second transmission and reception unit, a third transmission and reception unit, and a fourth transmission and reception unit on the other surface of the antenna substrate, the first, the second, the third, and the fourth transmission and reception units, respectively, being connected to the first to fourth feeding points via a first wiring to a fourth wiring, respectively; wherein when viewed from a center of the first planar antenna, the first feeding point is disposed in the first planar antenna in a first direction, and the second feeding point is disposed in the first planar antenna in a second direction orthogonal to the first direction, when viewed from a center of the second planar antenna, the third feeding point is disposed in the second planar antenna in the first direction, and the fourth feeding point is disposed in the second planar antenna in a direction opposite to the second direction, the first transmission and reception unit, the second transmission and reception unit, the fourth transmission and reception unit, and the third transmission and reception unit are arranged in this order on the straight line orthogonal to the first axis in the direction from the first planar antenna toward the second planar antenna, the first feeding point is closer to the straight line than the second feeding point is, and the first feeding point is closer to the first axis than the second feeding point is, nor would it have been obvious to one of ordinary skill in the art to do so.6   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844